FILED
                             NOT FOR PUBLICATION                            JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE GUZMAN PINEDA,                              No. 12-71491

               Petitioner,                       Agency No. A201-179-028

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jose Guzman Pineda, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and de novo questions of law, Vitug v. Holder, 723 F.3d 1056, 1062 (9th

Cir. 2013). We deny in part and dismiss in part the petition for review.

      Guzman Pineda does not challenge the agency’s dispositive finding that his

application for asylum was untimely. Thus, we deny Guzman Pineda’s petition for

review with respect to his asylum claim.

      Substantial evidence supports the BIA’s finding that Guzman Pineda failed

to articulate a particular social group on account of which he fears persecution.

Thus, Guzman Pineda’s withholding of removal claim fails.

      We lack jurisdiction to consider Guzman Pineda’s CAT claim because he

did not challenge the IJ’s denial of CAT relief in his appeal to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Guzman Pineda has not established a due process violation based on his

contentions that his immigration counsel provided ineffective assistance, see

Tamang v. Holder, 598 F.3d 1083, 1090-91 (9th Cir. 2010) (requiring compliance

with Matter of Lozada requirements where ineffectiveness of counsel is not plain

on the face of the record), or that other similarly situated individuals received some




                                           2                                    12-71491
form of relief, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner

must show error and prejudice to establish a due process violation).

      The validity of Guzman Pineda’s domestic violence conviction is not

properly before us, see Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041 (9th

Cir. 2011) (“[a] petitioner may not collaterally attack his state court conviction on a

petition for review of a BIA decision”), nor is his challenge to his bond

proceedings, see 8 U.S.C. § 1226(e); 8 C.F.R. § 1003.19(d); Leonardo v.

Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011).

      Finally, we lack jurisdiction to grant Guzman Pineda any other form of relief

he has requested. See 8 U.S.C. § 1252 (describing the court’s jurisdiction with

respect to orders of removal).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    12-71491